DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.
Analysis
Claim 1 recites a system, which is directed to a machine and is a statutory category of invention (Step 1: YES).
Claim 1 recites the limitations of a routing and value analysis engine comprising at least a processor, a memory, and computer-executable instructions stored in memory which when executed by the processor cause the processor to: determine items suitable for auction; create an item profile; an AI-based revenue maximization engine comprising at least a processor, a memory, computer-executable instructions stored in memory which when executed by the processor cause the processor to: receive inventory data and item profile of items available for auction; determine the optimal lot configuration for the available items; determine the optimal auction base reserve price for the lot; publish the lot to auction providers.  These limitations, as drafted, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  Under human activity, more specifically, the limitations are fundamental economic practice, as well as commercial interaction (business relations) and managing interactions between people.  Accordingly, the claim recites an abstract idea.  The processor, memory, and computer-executable instructions stored in memory, are just applying generic computer components to the recited abstract limitations. The recitation of generic computer components in the claim does not necessarily preclude that claim from reciting an abstract idea.  (Step 2A-Prong 1: Yes. The claims recite an abstract idea).
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of memory, processor, processor-executable instructions, and databases. The computer hardware/software is recited at such a high-level of generality (i.e. as a generic processor, memory, and computer-executable instructions stored in memory performing a computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim 1 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO.  The additional claimed elements are not integrated into a practical application). 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (processor, memory, and computer-executable instructions stored in memory) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO; The claim do not provide significantly more, and are not patent eligible).
Claim 2 recites where the AI-based revenue maximization engine further comprises a reputation analysis module for determining a weighting factor to apply to the base price depending on the popularity of the items in the lot.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 3 recites wherein the deep learning models used for forecasting are of the type recurrent neural networks, long short-term memory networks, gated recurrent unit networks and attention mechanisms for time series forecasting.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 4 recites wherein the AI-based models for lot generation are based -17-on classical optimization techniques optimizing unit quantity, profit margin and types of items in a lot.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 5 recites wherein the AI-based revenue maximization engine trains deep learning models with historical data from the data analysis system, the routing and value analysis engine and auction statistics.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 6 recites wherein the data received comprises data related to auctions in various markets including global markets.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 7 recites an integration with enterprise resource planning modules to complete financial transactions.  These limitations are also part of the abstract idea identified in claim 1, and is similarly rejected under the same rationale as claim 1, supra.
Claim 8 recites a method, which is a process, and a statutory category of invention (Step 1: YES). 
Claim 8 recites the limitations of a method for creating optimal lot configuration and pricing, the method implemented by one or more processors and comprising: receiving and storing item data: determining available inventory; determining the reputation adjusted reserve price; determining lot parameters; and optimizing configuration to create the lot.  These limitations, as drafted, under its broadest reasonable interpretation, covers performance of the limitations in the mind or via manual human activity, but for the recitation of generic computer components.  Under human activity, more specifically, the limitations are fundamental economic practice, as well as commercial interaction (business relations) and managing interactions between people. Accordingly, the claim recites an abstract idea.  The processor in Claim 8 is just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in the claim does not necessarily preclude that claim from reciting an abstract idea. (Step 2A-Prong 1: Yes. The claims recite an abstract idea). 
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of processor.  The computer hardware/software is recited at such a high-level of generality (i.e. as a generic processor performing a computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. (Step 2A-Prong 2: NO.  The additional claimed elements are not integrated into a practical application). 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements of (processor) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO; The claim do not provide significantly more, and are not patent eligible).
Claim 9 recites publishing the lot on auction sites; and Communicating the composition of the lot to the warehouse for packing and shipping.  These limitations are also part of the abstract idea identified in claim 8, and is similarly rejected under the same rationale as claim 8, supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON M DUCK whose telephone number is (469)295-9049.  The examiner can normally be reached on MON-FRI: 8AM – 5 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/BRANDON M DUCK/     Examiner, Art Unit 3698